Case 2:20-cv-05663-VAP-DFM Document 26-2 Filed 09/23/20 Page 1 of 2 Page ID #:338




              EXHIBIT 2
west coast orange group - Yahoo Mail                                                                               https://mail.yahoo.com/b/search/keyword=I.duXpkEZ6IXO1kG~A&accountIds=1/messages/AJ...
                                              Case 2:20-cv-05663-VAP-DFM Document 26-2 Filed 09/23/20 Page 2 of 2 Page ID #:339

   west coast orange group                                                                                                                                                                       bactran92887@ya.../Inbox

            Anthony Okhovat <anthony@imperialagent.com>                                                                                                                                             Apr 16, 2019 at 2:08 PM
            To: Bac Tran <bactran92887@yahoo.com>


   Dear Bac,

   We are working with Guard to add your above location now!



   Regards,


   A. Anthony Okhovat, JD
   President




   IMPERIAL
   INSURANCE AGENCY
   Auto | Home | Commercial | Health | Life | Annuity
           CA Lic.No.0B04327


       22938 Lyons Avenue Newhall, CA 91321
   20251 Ventura Blvd #B Woodland Hills, CA 91364
        800.645.8884 | 661.290.2770 fax
        Anthony@Imperialagent.com
             www.Imperialagent.com

   Confidentiality Notice:
    This e-mail message from Imperial Insurance Agency and all attachments transmitted herewith may be privileged or confidential and protected from disclosure. If you are not the intended recipient, you are hereby notified
   that any dissemination, distribution, copying, or taking any action based on it is strictly prohibited and may have legal consequences. If you have received this email in error, please contact the sender by reply email and
   destroy all the original transmission and its attachments without reading them or saving them.




1 of 1                                                                                                                                                                                                         9/22/2020, 7:39 PM
